El Juez Asociado Seño®, Todd, J-r.,
emitió la opinión del tribunal.
La demandante solicitó el desahucio de los demandados por las causales de (o) falta de pago de los cánones de arren-damiento de una finca y (b) vencimiento, por rescisión, del contrato de arrendamiento. La demanda fue declarada sin lugar por la corte inferior y la demandante en este recurso alega que erró al resolver que 'no se habían probado dichas causales. Hemos examinado detenidamente la prueba pre-*567sentada y consideramos que la opinión emitida por la corte sentenciadora expone correctamente los hechos probados en este caso, los cuales justifican la sentencia dictada. Dicha opinión, en lo pertinente, dice así:
“Allá por el año 1937, y mediante escritura otorgada ante el Notario Damián Monserrat el día 6 de diciembre de dicho año, la demandante, Elisa Ruiz Yda. de Monge, arrendó a la demandada Sindicato Reorganización Yannina, por el término de catorce años ocho meses, y por el canon de $110 mensuales, pagaderos por mensualidades vencidas, una finca rústica radicada en el barrio Carraizo del término municipal de Trujillo Alto. La arrendataria, Sindicato Reorganización Yannina, anticipó a la arrendadora la suma de $2,500 a cuenta do los cánones de arrendamiento, cantidad ésta que, en unión de sus intereses al 7 por ciento anual, sería satisfecha por la arrendadora en plazos mensuales de $50 que le serían descontados del canon de arrendamiento, y del resto de dicho canon la arrendataria pagaría a The Federal Land Bank of Baltimore $50 mensuales para abonar a la deuda hipotecaria a que estaba afecta la finca objeto del arrendamiento, entregando la arrendataria a la arrendadora los restantes $10 del referido canon.
■'“La sociedad arrendataria, Sindicato Reorganización Vannina, fué disuelta por escritura otorgada ante el Notario Damián Monse-'rrat el día 25 de abril del año 1939, y en dicha escritura se constituyó la .Sociedad Agrícola do Río Piedras, sociedad esta última que fué modificada por escritura otorgada ante el mismo Notario en 12 do enero de 1940, en la que se constituyó la Sociedad Agrícola de Río Piedras, S. en C., aquí también demandada. Tanto la Sociedad Agrícola de Río Piedras como la Sociedad Agrícola de Río Piedras, S. en O., como sucesoras de Sindicato Reorganización Yannina, y por haber adquirido los derechos de ésta en el contrato de arrendamiento celebrado con la demandante, cumplieron todas las condiciones pac-tadas en el referido contrato, excepto las condiciones do pago del ■canon, que a petición de la demandante quedaron modificadas en la siguiente forma: En vez de entregársele a la demandante $10 mensuales, se le entregaban $30 mensuales; a Tl^ Federal Land Bank of Baltimore se le siguieron haciendo los pagos de $50 men--suales; y los plazos del préstamo fueron rebajados a $30 mensuales.
“En octubre 28 de 1941, y por escritura otorgada ante el Notario Damián Monserrat, la Sociedad Agrícola de Río Piedras, S. en O. subarrendó a José María del Valle, tercero aquí demandado, la finca ■objeto del referido arrendamiento, de cuyo subarrendamiento tuvo *568conocimiento la demandante en mayo 31 de 1943, pues basta dicha fecha la demandada Sociedad Agrícola de Río Piedras, S. en C., no obstante haber snbarrendad.o al Sr. Del Valle dicha finca, estuvo pa-gando a la demandante el canon de arrendamiento en forma con-venida.
“Al tener conocimiento la demandante del subarriendo al Sr. del Valle, un hijo de ésta, con fecha 3 de junio de 1943, se dirigió por escrito a la demandada Sociedad Agrícola de Río Piedras, S. en C., informándole quo la demandante no estaba conforme m aceptaba dicho subarrendamiento, ya que el contrato que ella había firmado no confería a dicha sociedad el derecho de subarrendar.
“No aparece del contrato de arrendamiento celebrado entre ¡a demandante y Sindicato Reorganización Vannina que a la arrenda-taria le estuviese prohibido subarrendar la finca objeto del contrato.
“El subarrendatario, Sr. del Valle, y de acuerdo con las instruc-ciones recibidas de la sociedad subarrendadora, pagó el canon de arrendamiento correspondiente a los meses de junio, julio y agosto del corriente año en la misma forma en que había sido pagado por las demandadas desde el otorgamiento del contrato de arrendamiento —diciembre del año 1937 — , hasta mayo 31 del corriente año, esto es, enviando $50 a The Federal Land Bank of Baltimore, $30 a la Central San José, Inc., y el resto hasta completar el canon, luego de descontar el Impuesto de la Victoria de la totalidad do dicho canon, a la demandante, quien, al recibir del Sr. del Valle un cheque en pago de la parte del canon que a ella lo correspondía del mes de junio del corriente año, se lo devolvió por conducto de su abogado, Lie. Ricardo H. Blondet, porque ella no aceptaba el contrato de'subarren-damiento celebrado entre el Sr. Del Valle y la demandada Sociedad Agrícola de Río Piedras, S. en C.; y por el mismo motivo le fueron devueltos al Sr. del Valle los cheques que envió a la demandante en pago de la parte del canon que a ella le correspondía de los meses de julio y agosto de este año.
“Los cheques que el Sr. del Valle envió a la Central San José, Inc. y a The Federal Land Bank of Baltimore por cuenta de la de-mandante y a cuenta de los cánones de arrendamiento correspondien-tes a los meses^de junio, julio y agosto de 1943, fueron pagados por el Banco Popular de Puerto Rico, contra ol cual habían sido libra-dos, a la Central San José, Inc. y a The Federal Land Bank of Baltimore. ’ ’
(Debemos hacer constar que de acuerdo con certificación del secretario de la corte inferior, radicada en esta Corte, el Sr. *569del Valle lia depositado mensualmente en dicha corte el balance del canon de arrendamiento perteneciente. a la ape-lante. )
“Sostiene la demandante que a ella se le pagó por el' Sr. del Valle con cheques, y que ése no es un pago de acuerdo con el contrato ni de acuerdo con la ley; pero al así hacerlo, olvídase la demandante de que las condiciones del contrato fueron modificadas por sus pro-pias actuaciones, al haber estado recibiendo cheques de las demanda-das en pago de los cánones por un período de más de cinco años. Cuando la demandante recibió el primer cheque del Sr. del Valle no se lo devolvió por ese motivo, y sí porque no aceptaba el'contrato do subarrendamiento; ....
“La evidencia no nos ha convencido de la alegada rescisión del contrato de arrendamiento. Si bien es cierto que en julio 1ro. de 1941 la Sociedad Agrícola de Río Piedras, S. en C. se dirigió a la demandante inquiriendo si estaría dispuesta a rescindir el contrato de arrendamiento que tenían celebrado, y que en julio 8 de 1941 la demandante contestó aceptando la re cisión propuesta! e, no es menos cierto que nunca llegó a rescindirse el contrato, y así lo admitió el propio hijo de la demandante en su declaración. Si el contrato hubiera estado rescindido, no hubiera el hijo de la demandante, con fecha 3 de junio del corriente año, escrito a la demandada Sociedad Agrícola de Río Piedras, S. en C. refiriéndose al contrato, -ni hubiera el abogado de la demandante, Lie. Blondet, informado por escrito, en julio 7 de 1943, al -Sr. del Valle, que la demandante no aceptaba el subarrendamiento.”
Todos los hechos probados demuestran que el único mo-tivo que tuvo en mente la demandante para no aceptar del Sr. del Valle el pago del balance del canon de arrendamiento qne le correspondía recibir de acuerdo eon el contrato, fue el hecho de haberse subarrendado la finca al Sr. del. Valle, sosteniendo la demandante qne la arrendataria no estaba .autorizada a subarrendar la finca. Empero, ese hecho no fué alegado ni probado por la demandante y no podía serlo por-que el contrato no prohibía expresamente dicho subarrenda-miento y siendo ello así, la arrendataria podía hacerlo de acuerdo con el artículo 1440 del Código Civil.

Bebe- confirmarse la sentencia apelada.